Title: I. Report of the Braintree Committee on the Continental Association, 15 March 1775
From: Adams, John,Braintree, town of,Niles, Elisha
To: 


      
       
        Braintree,
        1775 March 15th.
       
      
      The Committee appointed the Sixth of March Inst. to prepare a Covenant agreeable to the association of the Continental Congress to be adopted by this Town offered the Same to the Town as follows (viz.)
      Association or Covenant
      We the inhabitants of the Town of Braintree in the Province of the Massachusetts Bay; having taken into our most Serious Consideration the Subject matter of the association entered into by the Continentall Congress on Octr. 20th. 1774, And being determined to do every thing in our power to confirm and establish that union which at this time so happily Subsists among our Selves not only in this Town and Colony but also throughout the Continent: and which We humbly hope may be blessed by heaven as the peaceable means of recovering and establishing our rights and liberties in such a manner as to hand them entire to Generations yet unborn have freely and voluntarily entered into the following association. Avowing our Allegiance to the King: our affection and regard for Brittons in all parts of the World, affected with the deepest anxiety and the most alarming apprehensions at those grievances and distresses with which Brittish Americans are oppressed, And having taken under our most Serious Deliberation the state of the whole Brittish Continent so far as our abilities and opportunities permitted, we find that the present unhappy situation of our affairs is occasioned by a ruinous System of Colony Administration adopted by the Brittish Ministry about the year 1763 evidently calculated for enslaving these Colonies, and with them the whole Brittish empire. In prosecution of which System various acts of Parliament have been passed for raising a revenue in America, for depriving the American Subject in many instances, of the constitutional Tryal by Jury, exposing their lives to danger, by creating a new and illegal trial beyond the Seas, for Crimes alledged to be committed in America; And in the prosecution of the Same System Several late cruel and oppressive Acts have been passed respecting the Town of Boston and Province of the Massachu­setts Bay, and also an Act for extending the Province of Quebec so as to border on the Western frontiers of these Colonies, establishing an arbitrary Government therein and discouraging the Settlement of Brittish Subjects in that Wide and extended Country. Thus by the influence of civil principles, and ancient prejudices, to dispose the inhabitants to act with hostility against the free protestant Colonies, whenever a wicked Ministry shall chuse to direct them.
      To obtain redress of these grievances which threaten distruction to the lives, liberty and property of his Majestys Subjects in North America We are of opinion that non importation, non consumption and non exportation agreements faithfully adhered to will prove the most speedy, effectual and peaceable measures, and therefore We do for our Selves in particular as well as being Members of said Town of Braintree firmly agree and associate under the sacred ties of Virtue, honour and love of our Country as follows.
      First That We will not import from Great Brittain or Ireland or from any other place any Such goods Wares or Merchandize as shall have been imported from Great Brittain or Ireland nor will We from this Day import any East India tea from any part of the world, nor any Molasses, Syrups, panales, Coffee or piemento from the Brittish Plantations or Dominica, or Wines from Madeira or the Western Islands; or foreign Indigo.
      Second That we will neither import or purchase any slave imported since the first Day of December last; and will wholly discontinue the slave trade; and will neither be concerned in it our Selves nor will We hire our Vessells nor Sell our Commodities or Manufactures to those who are concerned in it.
      Third As a non Consumption Agreement strictly adhered to will be an effectual Security for the observation of the non importation, We as above Solemnly agree and associate that from this day We will not purchase or use any East india Tea whatever; nor will We nor any person by or under us purchase or use any of those goods, Wares or Merchandize We have agreed not to import which We shall know or have any Cause to Suspect were imported since the first day of December last except such as come under the rules and directions of the tenth article of the association of the Continental Congress.
      Fourth The earnest desire We have not to injure our fellow Subjects in Great Brittain, Ireland or the West indies inclines us to suspend a non exportation untill the tenth day of September 1775 at which time if the said Acts and parts of Acts of the British parliament hereafter mentioned are not repealed, We will not directly or in­directly export any merchandize or Commodities whatsoever to Great Brittain, Ireland or the West Indies except Rice to Europe.
      Fifth Such as are Merchants and use the British or Irish trade, will give orders as soon as possible to their agents, factors and Correspondents in Great Brittain and Ireland not to ship any goods to them on any pretence whatsoever as they cannot be received in America; And if any Merchant residing in Great Brittain, or Ireland, shall directly or indirectly Ship any wares goods or Merchandize for America in order to break the said non-importation Agreement or in any manner counterviene the Same, on such unworthy Conduct being well attested it ought to be made publick; and on the Same being so done, We will not from thence forth have any Commercial Connexion with such Merchant.
      Sixth, That such as are owners of Vessels will give positive orders to their Captains or Masters not to receive aboard their Vessels, any goods prohibited by the said non-importation Agreement on pain of immediate dismission from their Service.
      Seventh. We will use our utmost endeavours to improve our breed of Sheep and increase their Number to the greatest extent and to that end We will kill them as sparingly as may be especially those of the most profitable kind; nor will we export any to the West Indies or elsewhere.
      Eighth That We will in our Several stations encourage frugality, oeconomy and industry and promote agriculture, arts and manufactures of the Country especially that of Wool and Will discountenance and discourage every species of extravagance and dissipation and on the death of any relative or friend We will conform as near as may be to the association of the Continental Congress relative thereto.
      Ninth That such as are Venders of goods or Merchandize will not take Advantage of the Scarcity of goods that may be occasioned by their association, but will sell the same at reasonable profits, and if any Vender of goods or Merchandize shall sell any such goods on higher terms, or shall in any manner or by any device whatsoever violate this Agreement, no person ought or will any of us deal with any such person or his or her agent or factor at any time hereafter for any Commodities whatsoever.
      Tenth In Case any Merchant, Trader or other Person shall import any goods contrary to this association the same ought forthwith to be sent back again without breaking any of the packages thereof.
      Eleventh That the Committee of Correspondence, the Committee of observation in this Town together with John Adams, Elisha Niles Esqrs., Mr. Joshua Hayward, Mr. Eliphalet Sawen, Deacon Benjamin Bass, Deacon Ebenezer Adams, Mr. Seth Spear, Mr. Samll. Holbrook, Mr. John Vinton, Mr. Azariah Faxon, Mr. Ebenr. Thayer 3d, Mr. Seth Turner and Mr. Joshua Hayward Jr. be one Committee whose business it shall be attentively to observe all persons touching this Association, and when it shall appear to the Satisfaction of a Majority of said Committee that any person within the limits of their appointment has violated this association that such Majority do forthwith cause the truth of the Case to be published in the Gazette, to the end all such foes to the rights of British America may be publickly Known and universally Contemned as the enemies of American liberty and thence forth We respectively will break off all dealings with him or her.
      Twelfth That all Manufactures of this Country be sold at reasonable prices, so that no undue advantage be taken of a future scarcity of goods.
      Thirteenth. And We do further agree and resolve that We will not have any trade, dealings, Commerce, or intercourse with any District, Town, Colony, or Province in North America which shall not acceed to, or which shall hereafter violate said association of the Continental Congress, but will hold them as unworthy of the rights of Freemen, and as inimical to the Liberties of their Country.
      And whereas it is of the utmost importance that the Salutory association of the Continental Congress be effectually executed; and the plans of the foes to America defeated, who aided by Tyrannical power intend to import goods, wares and Merchandize prohibited by said association, by assistance of such Merchants and Traders as to this intent shall basely prostitute themselves; and it will be extreamly difficult to distinguish between goods imported before the first day of December last and such as after said day shall be imported and Secretly dispersed throughout the Colony.
      And whereas it is expresly recommended by the Continental Congress to the Provincial Conventions and to the Committees in the respective Colonies, to establish such farther regulations as they may think proper for carrying into execution their association, We do farther resolve, That from and after the tenth day of october next it will be indispensibly necessary that all goods, Wares or Merchandize directly or indirectly imported from Great Brittain, or Ireland, Molasses, Syrups, paneles, Coffee or Piemento from the British Plantations, or from Dominica; Wines from Madeira or the Western Islands and foreign Indigo, should cease to be sold or purchased in this Colony, notwithstanding they shall have been imported before the first day of December aforesaid; unless the acts, and parts of acts of Parliament particularly enumerated in the Close of this association be then repealed. And it is strongly recommended to the Inhabitants of this Town that from and after the said Tenth Day of October, they cease to Sell or purchase, and prevent being exposed to Sale within this Town any goods, Wares or Merchandize and above enumerated, which shall at any time have been imported into America, whether before or since the first day of December aforesaid, unless said acts of Parliament shall be then repealed.
      And it is strongly recommended to the Committee named in the 11th. article of this association, that they exert themselves in causing the same to be strictly executed, And that after the said Tenth of October (unless the acts and parts of acts of Parliament as aforesaid are repealed) that they apply to all the Merchants and Traders in this Town and take a full inventory of all the goods, Wares or Merchandize in their possession whether they shall have been imported before or since the first day of December, aforesaid, requiring them to offer no more for Sale until said acts be repealed.
      And if any Merchant, Trader, or others shall refuse to have an inventory taken or shall offer for Sale after the said tenth of October, any such goods, Wares, or Merchandize, it is expressly recommended to the abovenamed Committee that they take the goods into their possession, to be stored at the risque of the proper owner untill the repeal of the Acts aforesaid, and publish the Names of such refractory Merchants, Traders, or Purchasers, that they may meet with the merits of enemies to their Country. And be it advised to the inhabitants of this Town that they by no means fail vigorously to assist and Support their Committees in discharging this as well as all other duties of their offices.
      Provided, Always, That in Case the last resolve in this association shall be recommended by the next generall American Congress and adopted by all the united Colonies, then it shall be and remain in full force and virtue otherwise to be void and of no effect.
      And We Solemnly, individually and Collectively bind our Selves under the ties aforesaid, to adhere to this association, untill such parts of the several Acts of Parliament passed since the Close of the last War, as impose or continue duties on tea, Wine, Molasses, Syrups, Paneles, Coffee, Sugar, Piemento, Indigo, foreign paper, glass, and painters Colours imported into America; and extend the Powers of the Courts of Admiralty beyond their ancient limits, Deprive the American Subject of Trial by Jury, authorize the Judges Certificate to indemnify the prosecutor from damages that He might otherwise be liable to from a trial by his Peers, require oppressive security from a Claimant of Ships or goods seized before he shall be allowed to defend his property are repealed; And untill that part of the act of 12 G: 3d Chr. 24 entitled an act for the better Securing his Majestys Dock yards, Magazines, ships, ammunition, and Stores, by which any person charged with committing any of the offences therein described in America, may be tried in any shire or county within the realm is repealed. And untill the four acts passed in the last Session of Parliament (viz.) That for blocking up the Harbour of Boston, That for altering the Charter and Government of the Massachusetts Bay, And that which is entitled, For the better Administration of Justice, And that for the extending the limits of Quebec: Are repealed.
      The foregoing Association being Determined upon by the Town of Braintree very unanimously at a full meeting of the Inhabitants March 15. 1775 was ordered to be recorded in the Towns Book and that every Householder within said Town be Supplyd with a printed Copy thereof by Elisha Niles.
      
       Attest. Elisha Niles, Town Cler.
      
     